                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 3/24/2020

 SMART STUDY CO., LTD.,

                               Plaintiff
 v.                                                                 1:20-cv-1733 (MKV)

                                                                    ORDER TO UNSEAL
 A PLEASANT TRIP STORE, et al.,

                               Defendants



       IT IS HEREBY ORDERED that this Action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.


SO ORDERED.

March 24, 2020
New York, New York

                                                         ________________________________
                                                          HON. MARY KAY VYSKOCIL
                                                         UNITED STATES DISTRICT JUDGE




                                                1
